In view of the provision for separability contained in Section 11, we are not called upon to determine whether every provision in this ordinance is valid and enforceable. The main purpose of the ordinance is to impose a tax on users of water. It is couched in the language of an excise tax, and I see no reason to doubt the correctness of the description.
The money realized is payable to the general fund, to be used in defraying the general administrative expenses of the municipal government. That certainly is a public purpose, to pay the expenses of which money can be raised by taxation.
No one now claims that the tax burden must rest equally upon all. It is generally admitted that classification may be resorted to for taxation purposes, as well as for all other governmental purposes, and that the "equal protection" clauses in our Constitutions are not violated, provided, the classification is based on some clear and distinct basis, and all within the class are treated similarly. And, primarily, the selection of the objects of taxation is a legislative and not a judicial question. And when the question comes before a court, if the court can conceive *Page 428 
of a reason for the selection of the class, that is sufficient to hold that the Legislature acted within its authority as the policy making branch of the government.
In selecting the receivers of water and sewer bills as the class, it is easy to think of the reason. Such persons are more affluent than those not so receiving such bills. They are more permanent and, presumptively, more able to bear the tax burden. And there is no discrimination within the class. They are all purchasers of water. The tax is imposed upon the basis of the water used. It is a standard created by the class itself.
I fail to see where any constitutional provision, either state or federal, is violated by this ordinance.
But, it is said, that the statute prohibits the diversion of water works funds to any other purpose. It is a sufficient answer to say that this money will never be water works money. It is not water rentals. It is tax money, and whether this tax money is raised or not raised will not result in a penny's difference to the Water Works Department of the city of Franklin.
Nor do I think that the state of Ohio has by any action on its part pre-empted this field.
For these reasons, I dissent from this affirmance of this judgment.